Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention:
including a method of manufacturing a rotor, in regard to claim 15, with the limitations of, after the step of inserting the permanent magnet into the magnet hole, volatilizing the diluting solvent by heating the adhesive to a temperature in a temperature range equal to or higher than a vaporization start temperature at which the diluting solvent volatilizes and lower than the expansion start temperature and increasing the temperature of the adhesive at a rate lower than that at which the temperature of the adhesive is increased when the adhesive is heated from a heating start temperature to a temperature in the temperature range equal to or higher than the vaporization start temperature and lower than the expansion start temperature, and after the step of volatilizing the diluting solvent, expanding the expanding agent by heating the adhesive to a temperature equal to or higher than the expansion start temperature;
including a device for manufacturing a rotor, in regard to claim 33, with the limitations of a heater that heats the adhesive, wherein the heater is configured to: after the permanent magnet is inserted into the magnet hole of the rotor core, volatize the 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Tim Phan whose telephone number is 571-272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 13, 2021